DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of Applicant's claim for priority to application 14296098 filed 04 June 2014, 12181971 filed on 29 July 2008, 12054066 filed on 24 March 2008, 11280438 filed on 16 November 2005, 1222699 filed on 09 September 2005, and 60608587 filed 10 September 2004.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09 August 2019 is/are entered and considered by Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: line 11 does not end with a semi-colon (i.e. “of said prescription information[;]”).

Appropriate correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claim(s) 1-12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10311210. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-12 are anticipated by patent claims 1-12.

Claim 1: patent claim 1 recites all limitations of the application claim 1, with the exception that patent claim 1 recites the following additional limitations: 
a printer connected to said bridge server and located at said physician's office; 
from said physician's server; 
said bridge server sending said content to said printer; 
said printer printing said content at said physician's office.
It is clear that all the elements of application claim 1 are to be found in claim 1 of the patent.  The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes additional elements and is thus much more specific.  
Therefore, patent claim 1 is in essence a “species” of the generic invention of application claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claims 2-12: Dependent patent claims 2-12 recite identical steps as application claims 2-12. Similar to the rationale as applied to parent application claim 1 above and incorporated . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites:
A method for generating information at a physician's office for a patient related to a prescribed medication, the method comprising: 
providing: 
a physician's server attached to the Internet and running content requesting software; 
an auxiliary computer attached to the Internet and running selection software; and 
a bridge server; 
entering prescription information into said content requesting software, as part of a medication being prescribed to a patient; 
said content requesting software forming a first data structure including at least a portion of said prescription information 

said selection software using at least a portion of said first data structure to select content for said patient; 
said bridge server requesting a communication from said auxiliary computer; 
only upon receipt of such a request from said bridge server, said auxiliary computer sending a second data structure indicative of said content to said bridge server.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting servers and a generic computer, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, but for the servers, entering prescription information as part of a medication being prescribed to a patient may be performed by a person either mentally, or with pen and paper.
	Similarly, but for the servers, forming a data structure including the prescription information and using this data structure to select content for the patient may be performed by a person either mentally, or with pen and paper.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, determining information for a patient as part of prescribing medication may also fall under the “Certain Methods of Organizing Human Activity” because the person is diagnosing the user, and providing the requested information to the patient.
Examiner notes that the instant pending claims were presented on appeal in parent application 14296098. Examiner refers to the PTAB decision previously mailed on 17 October 2017 in parent application 14296098, which states (page 10, emphasis added): 
Here, the claim [1] involves nothing more than automating the generating and providing of information without any particular inventive technology — an abstract idea. See Elec. Power Grp., 830 F.3d at 1354; Intellectual Ventures I, 850 F.3d at 1328, 1330.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-12 reciting limitations further defining the contents of the data structure, the functions of the content/data, the location or and apparatus for data entry, and the server, and further reciting steps of reformatting content, indicating data, and queuing the content).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
a physician's server attached to the Internet and running content requesting software; 

a bridge server;
said content requesting software transmitting said first data structure to said auxiliary computer;
said bridge server communicating with said auxiliary computer to provide data.
The servers and computer have been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
Examiner further refers to the PTAB decision previously mailed on 17 October 2017 in parent application 14296098, which states (page 11, emphasis added): 
Although claim 1 recites servers and a computer, the claim does not focus on how the usage of the servers and computers leads to an improvement in the technology of servers and computers nor does it describe how the servers and computer communicate or are used aside from the broadly recited functions for performing the generating and providing information. See Intellectual Ventures I, 850 F.3d at 1329, 1330. As noted above and by the Appellants, the claims merely automate the delivery of content related to prescribed medication, without any specific technology. The “technical process” (Appeal Br. 15) involves the use of generic technology to automate the manual process of “getting current, up-to-date information directly from the manufacturer.” Id. at 17.

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-12 reciting generic servers and computers performing generic computer functions of entering and processing data).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other 
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a physician's server attached to the Internet and running content requesting software; an auxiliary computer attached to the Internet and running selection software; and a bridge server; said content requesting software transmitting said first data structure to said auxiliary computer; said bridge server communicating with said auxiliary computer to provide data; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.

generating and providing information related to prescribed information is not rooted in technology, but can be, and for many years has been and continues to be, performed manually. There is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer networks; the Appellants do not provide adequate evidence or technical reasoning how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer.
Further, the problems the invention is attempting to solve are reducing the inefficiencies in distributing information caused by manufacturers “misplac[ing]” and “forgett[ing]” the provided information, making systems less “cumbersome and redundant,” reducing the amount of “valuable space in a crowded office” for the systems, and reducing the required “maintenance and capital investment” for the systems. Appeal Br. 17 (citing Spec. PP 6, 10). These are not technological problems, but business and human behavior problems. The solution of using a “web-based prescribing application” (id. (citing Spec. PP 99, 105, Fig. 5)) has not been described or claimed as anything more than a generic use of existing technology performing basic, purely conventional functions of a computer. See Alice, 134 S. Ct. at 1259. The Specification supports this view in providing for generic computers and servers communicating over the Internet to perform the functions of the claim... Although the Specification provides for an embodiment in which the content is printed (see Spec. § 101; see also Tr. 7), claim 1 is not directed to that embodiment. See Alice, 134 S. Ct. at 2355 (discussing determining “the claims at issue”’). Further, the Specification does not provide that, or how, the computer itself is technologically improved upon, what technology or technical field is improved upon, or how the interactions between the computers and servers improve that technology or technical field.
The claimed limitations, alone and as an ordered combination, do not transform the generic computer into a specific machine. The functions of entering data, forming a data structure (i.e., record), transmitting the data, selecting content, requesting communication, sending data are conventional, routine, and well-known and involve the normal, basic functions of a computer. The Appellants provide no evidence to the contrary… Rather, the Specification supports this in providing for generic computers and generic software to perform the functions. See Spec. Fig. 1, PP 44-54 (describing generic computers and software); see also id. P 46 (defining a computer as being generic in not being “limited to any type of computing device but is intended to be inclusive of all computational devices including, but not limited to, processing devices or processors, personal computers, work stations, servers, clients, portable computers, and hand held computers,” and software as generic software comprising “code objects, logic, or command structures, written in any language and executable in any environment designed to be executed by or on a the servers, computer, and software do not meet this test, but instead functions solely as mechanisms for the entering, selecting, and transmitting of data to be performed more quickly. The introduction of a computer/server/software to implement an abstract idea is not a patentable application of the abstract idea. Alice, 134 S. Ct. at 2357-58.

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-12 reciting generic servers and computers performing generic computer functions of entering and processing data).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblum (20050049746) in view of LeClair (20020109861).

Claim 1: Rosenblum teaches:
A method (page 1 paragraph 0004 illustrating a method) for generating information at a physician's office for a patient related to a prescribed medication (Figure 3, page 2 paragraph 0039 illustrating generating data [considered to be a form of "information"] at a doctor’s office [considered to be a form of “physician’s office”] as a patient is being examined and treated by a doctor, wherein the data represents a prescription medication), the method comprising: 
providing: 
a physician's server attached to the Internet (Figure 3 label 2000 illustrating a central server capable of communicating with a doctor's computer [considered to be a form of "physician's server"], page 2 paragraph 0046 illustrating that this communication occurs over the Internet) and running content requesting software (Figure 5B illustrating software running on the central server to request medication data and other data [considered to be a form of “content requesting software”]); 

entering prescription information into said content requesting software (Figure 3 label Step 3 illustrating a doctor entering prescription information into a computer which is then transmitted to the central server), as part of a medication being prescribed to a patient (Figure 3 label Step 3-5 illustrating that the doctor's entered prescription information indicates a prescription being prescribed to the patient, page 2 paragraph 0029 illustrating that the system is capable of being used to prescribe a prescription medication to the patient); 
said content requesting software forming a first data structure including at least a portion of said prescription information (page 4 paragraph 0069-0070 illustrating that software on the central server [considered to be "said content requesting software"] is capable of creating a data structure comprising prescription data and other patient data [considered to be “a first data structure"]);

said selection software using at least a portion of said first data structure to select content for said patient (page 4 paragraph 0070 illustrating that software the manager module [considered to be “said selection software”] is capable of receiving the transmitted data [considered to be “said first data structure”] and preparing the customized advertising data for the patient [considered to be “content for said patient”], wherein the advertising data is drug specific and patient specific [considered to be "using at least a portion of said first data structure"]); 
Rosenblum does not teach:
a bridge server; 
said bridge server requesting a communication from said auxiliary computer; 
only upon receipt of such a request from said bridge server, said auxiliary computer sending a second data structure indicative of said content to said bridge server.
LeClair teaches:
a bridge server (page 5 paragraph 0052 illustrating a printer server [considered to be a form of “bridge server”] capable of periodically monitoring the spool to determine if there is a print job and if there is a print job, receiving the print job from the initiator computer and sending the print job to the printer for printing); 
said bridge server requesting a communication from said auxiliary computer (Figure 6 label 600, 620 illustrating a spool stored on an initiator computer [analogous to the claimed “auxiliary computer”]); 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the teachings of LeClair within the embodiment of Rosenblum with the motivation of overcoming problems with traditional “push” print protocols, e.g. since the print server needs a large amount of disk storage to serve print jobs stored on the server, storage space can be alleviated by storing print jobs on the initiator computer instead and the server computer will fetch the print job data as needed (LeClair; page 1 paragraph 0006).

Claim 2: Rosenblum in view of LeClair teach:
The method of claim 1 (as discussed above and incorporated herein).
Rosenblum further teaches:
wherein said second data structure comprises said content (page 4 paragraph 0070 illustrating that the advertising data may be printed [considered to be "said second data structure comprises said content”]).

Claim 3: Rosenblum in view of LeClair teach:
The method of claim 1 (as discussed above and incorporated herein).

wherein said second data structure references content on said bridge server.
LeClair teaches:
wherein said second data structure references content on said bridge server (page 4 paragraph 0049 to page 5 paragraph 0054 illustrating that the print job data [considered to be “said second data structure”] is capable of being processed by the print server's printing capabilities [considered to be "references content stored on said bridge server"]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the teachings of LeClair within the embodiment of Rosenblum and LeClair with the motivation of overcoming problems traditional “push” print protocols, e.g. since the print server needs a large amount of disk storage to server print jobs stored on the server, storage space can be alleviated by storing print jobs on the initiator computer instead and the server computer will fetch the print job data as needed (LeClair; page 1 paragraph 0006)..

Claim 4: Rosenblum in view of LeClair teach:
The method of claim 1 (as discussed above and incorporated herein).
Rosenblum further teaches formatting the data into a report for printing (page 2 paragraph 0047 illustrating formatting the data in a Crystal Report format according to well-known principles).
Rosenblum does not teach:
wherein said bridge server reformats said content into material understood by a printer.
LeClair teaches:

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the teachings of LeClair within the embodiment of Rosenblum and LeClair with the motivation of overcoming problems traditional “push” print protocols, e.g. since the print server needs a large amount of disk storage to server print jobs stored on the server, storage space can be alleviated by storing print jobs on the initiator computer instead and the server computer will fetch the print job data as needed (LeClair; page 1 paragraph 0006).

Claim 5: Rosenblum in view of LeClair teach:
The method of claim 1 (as discussed above and incorporated herein).
Rosenblum further teaches:
wherein said content functions to induce said patient to purchase a particular product (page 4 paragraph 0070 illustrating that the advertising, coupons, marketing materials, as well as refills [considered to be “said contents"] are provided to the patient to induce the patient into buying these things).

Claim 6: Rosenblum in view of LeClair teach:
The method of claim 5 (as discussed above and incorporated herein).
Rosenblum further teaches:


Claim 7: Rosenblum in view of LeClair teach:
The method of claim 1 (as discussed above and incorporated herein).
Rosenblum further teaches:
wherein said entering occurs on a physician's device in communication with said physician's server (Figure 3 label 4300 illustrating a computer for use by the doctor [considered to be a form of “physician’s device”] capable of being used to enter prescription information from the doctor and sending the prescription information to the central server [considered to be “said physician’s server”]).

Claim 8: Rosenblum in view of LeClair teach:
The method of claim 7 (as discussed above and incorporated herein).
Rosenblum further teaches:
wherein said physician's device comprises a handheld computer (page 6 paragraph 0101 illustrating the doctor’s computer can be a handheld computer).

Claim 9: Rosenblum in view of LeClair teach:
The method of claim 7 (as discussed above and incorporated herein).
Rosenblum further teaches:


Claim 10: Rosenblum in view of LeClair teach:
The method of claim 1 (as discussed above and incorporated herein).
Rosenblum further teaches:
wherein said physician's server comprises an electronic prescribing vendor's server (page 4 paragraph 0070 illustrating that the central server [considered to be “said physician’s server”] is capable of printing coupons and refill marketing data [considered to be a form of “electronic prescribing vendor’s server”).

Claim 12: Rosenblum in view of LeClair teach:
The method of claim 1 (as discussed above and incorporated herein).
wherein said bridge server queues said content.
LeClair teaches:
wherein said bridge server queues said content (page 5 paragraph 0052-0053 illustrating that the print server is capable of queuing print jobs).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the teachings of LeClair within the embodiment of Rosenblum and LeClair with the motivation of overcoming problems traditional “push” print protocols, e.g. since the print server needs a large amount of disk storage to server print jobs stored on the server, storage .

Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblum in view of LeClair as applied to claim 1 above, and further in view of Tillman (20030216981).

Claim 11: Rosenblum in view of LeClair teach:
The method of claim 1 (as discussed above and incorporated herein).
Rosenblum further teaches:
wherein said physician's server comprises a web browser accessing an electronic prescribing vendor's server (page 2 paragraph 0046, page 5 paragraph 0086 illustrating browser application software for browsing, page 4 paragraph 0070 illustrating advertising and marketing data [considered to be a form of "prescribing vendor"]).
Rosenblum in view of LeClair do not teach:
acting as an application service provider (ASP).
Tillman teaches:
acting as an application service provider (ASP) (page 2 paragraph 0030 illustrating an ASP vendor Web site hosted at a central location).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the teachings of Tillman within the embodiment of Rosenblum and LeClair with the motivation of providing an easy way to reconcile various vendors into a central site that .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saluccio (20050209915) teaches providing additional advertising when filling a prescription (Figure 3).
Kolla (20070100697) teaches e-Detailing, i.e. using technology to promote productions to physicians (page 1 paragraph 0007-0008).
Desikan (8005716) teaches providing advertising for prescription drugs when a user searches for specific terms (Figure 2, column 8 line 19-47).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on (571)272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626